Examiner’s Statement of Reasons for Allowance
Claims 1-21 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The filing and approval of the electronic Terminal Disclaimer obviates the grounds for Double Patenting.
As per independent claims 1, 8 and 15, generally, the prior art of record, United States Patent Application Publication No. US 20170324755 A1 to Dekel et al. which shows a method and system for mitigating the effects of ransomware; United States Patent No. US 9104867 B1 to Thioux et al. which shows malicious content analysis using simulated user interaction without user involvement; United States Patent No. US 10148693 B2 to Singh et al. which shows an exploit detection system; United States Patent Application Publication No. US 20190108333 A1 to Licata et al. which shows systems and methods for monitoring bait to protect users from security threats; and United States Patent Application Publication No. US 20120255003 A1 to Sallam which shows a system and method for securing access to the objects of an operating system, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “wherein the honeypot file is a virtual file generated as a spoofed file system response using a filter driver or the honeypot folder is a virtual folder generated as the spoofed file system response using the filter driver, wherein the virtual file is dynamically generated using the filter driver with at least one of the following: a spoofed header, a spoofed time stamp, and a spoofed file size; and perform an action based on a policy in response to the unauthorized activity associated with the honeypot file or honeypot folder”; claim 8: “wherein the honeypot file is a virtual file generated as a spoofed file system response using a filter driver or the honeypot folder is a virtual folder generated as the spoofed file system response using the filter driver, wherein the virtual file is dynamically generated using the filter driver with at least one of the following: a spoofed header, a spoofed time stamp, and a spoofed file size; and performing an action based on a policy in response to the unauthorized activity associated with the honeypot file or honeypot folder”; claim 15: “wherein the honeypot file is a virtual file generated as a spoofed file system response using a filter driver or the honeypot folder is a virtual folder generated as the spoofed file system response using the filter driver, wherein the virtual file is dynamically generated using the filter driver with at least one of the following: a spoofed header, a spoofed time stamp, and a spoofed file size; and performing an action based on a policy in response to the unauthorized activity associated with the honeypot file or honeypot folder”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a continuation of 16130636, filed 09/13/2018, now U.S. Patent No. 11,010,469.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 08/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Patent No. 11,010,469 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431